DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
At the outset, Examiner notes that Applicant’s amendment has overcome the indefinite rejection under § 112.
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues that the “Office Action fails to identify in the art cited that the drum diameter to average width being from 1.5:1 to 3.25:1.”  Applicant’s argument appears to be against an anticipation rejection, which is unpersuasive because the rejection is based on prima facie obviousness.  In this case, the drum diameter to average width is generally taught in all drum configurations, and Applicant has failed to demonstrate any showing of criticality in the claimed range.  Examiner relies on the well-settled case law supporting that mere changes in size or shape present a prima facie case of obviousness.  
Applicant further alleges that Examiner “erroneously relies” on the well-settled caselaw and that Examiner’s statement is “conclusory and without any support of evidence.  This is unpersuasive because, as clearly indicated in MPEP § 2144.04:
if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. 
Examiner applies the prior art of MIYAJIMA, which clearly evidences a drum diameter and width.  MIYAJIMA does not disclose any particular range of the drum diameter and width, nor does generally any prior art as providing such size ratio is quite unconventional.  However, given the drum diameter and width ratio claimed by Applicant could be readily achieved by simply modifying relative dimensions of the drum and/or configuration of the drum in MIYAJIMA, the claimed drum dimension ratio is prima facie obvious absent an adequate showing of criticality of said drum dimension ratio.  As previously discussed, the reliance on well-established caselaw in MPEP § 2144.04 is proper for showing a prima facie case of obvious for standard and simple modifications such as changes in shape and/or size.
For instance, MPEP § 2144.04(IV) cites Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  A change in relative dimensions is precisely the case here between Applicant’s claimed drum and that of MIYAJIMA.
Further, MPEP § 2144.04(IV) also cites In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) in which the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  A change in the configurations of the drum is also the case here between Applicant’s claimed drum and that of MIYAJIMA.
Accordingly, the rejection is maintained for reasons of record and those cited above since a prima facie case of obviousness exists for the modification of the size or shape of the drum in MIYAJIMA to achieve the claimed drum diameter to width ratio.  It is noted that Applicant is wholly silent with respect to any patentability arguments clarifying how and why the claims patentably distinguish over the prior art, and no such patentable distinction is readily apparent based on the current record.
Thus, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 09122374 A to MIYAJIMA.
Regarding claims 1-2, 5, and 7-9, MIYAJIMA discloses a laundry treatment machine comprising: 
a cabinet (1);
a tub (2) within said cabinet; 
a horizontal axis fluid pervious drum (4) within said tub rotatable about a horizontal axis, wherein said drum has a diameter orthogonal to said horizontal axis and an average width in line with said horizontal axis (see, e.g., Figs. 1-2); 
a circumferential entry section in said cabinet that spans at least across an intermediate range of from 30 degrees to 60 degrees above said horizontal axis and rotationally about said horizontal axis (see, e.g., Fig. 5) and is bounded within a front position of said cabinet of more than 2 degrees above said horizontal axis and rotationally about said horizontal axis and a top position of said cabinet less than 90 degrees above said horizontal axis and rotationally about said horizontal axis (see, e.g., Fig. 5); and 
a door (33) in said cabinet, said door sealingly engaged with said entry section (see, e.g., Fig. 5 and ¶¶ [0019], [0020], [0025], [0026]),
wherein said drum has a circumferential opening spanning at least from 20 degrees to 40 degrees rotationally about said horizontal axis and having a circumferential opening area rotationally about said horizontal axis; and wherein said circumferential entry section has a circumferential entry section area greater than said circumferential opening area (see, e.g., Fig. 5),
wherein said drum has a bottom position beneath said horizontal axis and said door has an interior facing surface oriented towards said drum and said interior facing surface and said bottom position are separated by a reach distance (RD) less than said diameter (note the distance from the bottom of the drum and interior facing surface in MIYAJIMA appears slightly less than the drum diameter; even if assuming arguendo that one were to construe MIYAJIMA as not teaching such configuration, such minor constructional change which would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size, form or shape of a component.  A change in size, form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Size or Shape),
further comprising a liquid inlet (liquid supply line 9) to said tub, a liquid outlet (outlet 10) from said tub, a motor (22) operably engaged with said drum,
wherein said laundry treatment machine further comprises a closed drying air circuit (circulation duct 13) in fluid communication with said tub, wherein said closed drying air circuit comprises a fan (15) and a heater (14),
wherein said closed drying air circuit comprises a condenser (note water is supplied to duct 13 via line 16 to condense and dehumidy the air).
MIYAJIMA discloses the claimed invention including a drum diameter and width, but MIYAJIMA does not expressly disclose a particular ratio of the two.  Specifically, MIYAJIMA does not expressly disclose a ratio of diameter to average width from 1.5:1 to 3.25:1.  However, merely modifying the diameter to width ratio of the drum in MIYAJIMA would involve a minor constructional change which would have been an obvious matter of design choice, since such a modification would have involved a mere change in the size, form or shape of a component.  A change in size, form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP § 2144.04 regarding Obviousness and Changes in Size or Shape.  It is further noted that the prior art is replete with teachings of modifying the washing drum dimensions to achieve the predictable results of desired drum volume.
Regarding claim 3, MIYAJIMA further discloses wherein said cabinet further comprises a base beneath said drum, a top panel above said drum, a front panel and an opposing rear panel extending between said base and said top panel, and a pair of side panels extending between said base and said top panel and between said front panel and said rear panel, wherein said horizontal axis extends partially between said side panels (note cabinet 1 of MIYAJIMA includes all wall/panel portions as claimed), wherein said cabinet has a cabinet height (CH) between said base and said top panel and a front panel width (FPW) between said side panels (manifestly, MIYAJIMA’s cabinet has a cabinet height and front panel width).  MIYAJIMA does not expressly disclose wherein said cabinet height is from 2 to 2.5 times greater than said front panel width or any specific cabinet height to front panel width ratio.  However, changes in size/shape are held to be prima facie obvious (see above) absent secondary considerations.
Regarding claim 4, the position is taken that the door of MIYAJIMA inherently/implicitly teaches wherein said door is hingedly engaged with said top panel (note the door of MIYAJIMA includes a door lock 34-39 on one end of the door, the other end manifestly requiring a connecting feature such as a conventional door hinge).
Regarding claim 6, MIYAJIMA further discloses wherein said cabinet further comprises a base beneath said horizontal axis drum, a top panel above said horizontal axis drum, a front panel and an opposing rear panel extending between said base and said top panel, and a pair of side panels extending between said base and said top panel and between said front panel and said rear panel, wherein said horizontal axis extends partially between said side panels (note cabinet 1 of MIYAJIMA includes all wall/panel portions as claimed), wherein said front panel has a front panel width (FPW) between said side panels and said side panels have a side panel width (SPW) between said front panel and said rear panel (manifestly, MIYAJIMA’s cabinet has a front panel width and side panel width).  MIYAJIMA does not expressly disclose wherein said side panel width is from 1.7 to 2.1 times greater than said front panel width or any specific side pane width to front panel width ratio.  However, changes in size/shape are held to be prima facie obvious (see above) absent secondary considerations.
Regarding claim 10, MIYAJIMA clearly discloses a similarly dimensioned cabinet and drum configuration but MIYAJIMA does not expressly disclose wherein said drum has a volume from 0.025 to 0.06 m3.  However, as discussed above, changes in size/shape are prima facie obvious absent secondary considerations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711